NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0082n.06

                                           No. 09-5261
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                             Feb 07, 2011
                               FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )   ON APPEAL FROM THE UNITED
v.                                                )   STATES DISTRICT COURT FOR THE
                                                  )   WESTERN DISTRICT OF TENNESSEE
SAMMIE LEE MACLIN,                                )
                                                  )
       Defendant-Appellant.                       )




       Before: MARTIN, NORRIS, and COOK, Circuit Judges.


       COOK, Circuit Judge. Sammie Maclin appeals his conviction for drug charges, challenging

the sufficiency of the state’s evidence and the substantive reasonableness of his ninety-six-month

sentence. We affirm the district court judgment as to both issues.


                                                 I.


       In late 2007, a federal grand jury indicted Maclin on two charges: possessing a firearm

following a felony conviction and possessing a controlled substance with the intent to distribute. At

Maclin’s trial, the parties disputed only whether Maclin possessed the firearm and the drugs.


       To prove possession, the prosecution relied almost exclusively on two eyewitnesses:

Maclin’s girlfriend, Cerisa Hartley, and her daughter, Jeanne Pilkington. Both stated that on the day
No. 09-5261
United States v. Maclin


of Maclin’s offense, he was driving them to the grocery store in his car. While en route, he made

several phone calls, during which he discussed drugs and money, then inexplicably drove through

a residential area, where a man flagged him toward a house. Maclin parked the car in the driveway,

produced a small bag of crack cocaine from his person, deposited the bag in the car’s console, and

entered the house, leaving the women in the car. Pilkington claimed that Maclin also placed a gun

(which, as all parties stipulated, belonged to Hartley) in the car’s door panel.


       Soon after Maclin entered the house, the police, who noticed Maclin’s darkly tinted windows,

pulled in behind his car. Hartley seized the drugs and tried to hide them in her pants, but the police

stopped her. Hartley admitted that the drugs belonged to Maclin and surrendered them. The police

also searched Maclin’s car and found the pistol. Hartley told the police that she did not know how

it got there, but that Maclin could have taken it from her residence without her knowledge. The

police arrested Maclin and Hartley that day, but eventually released them both on bond. United

States Marshals finally apprehended Maclin from Hartley’s attic, where he hid from authorities

following his indictment.


       A jury acquitted Maclin of the firearm offense, but convicted him of the drug offense. At

Maclin’s sentencing, the court considered both the Presentence Investigation Report and Maclin’s

position paper to arrive at a guidelines range of seventy-seven to ninety-six months. It then

sentenced Maclin to ninety-six months, voicing concerns about his long criminal history, sense of

impunity, and high likelihood of recidivism.


                                                -2-
No. 09-5261
United States v. Maclin


                                                 II.


       Maclin challenges the district court decision on two grounds. First, he claims that the

government presented insufficient evidence to sustain a guilty verdict on the drug possession charge.

Second, he alleges that his sentence is unreasonable.


                                                 A.


       This court reviews sufficiency of the evidence claims to determine whether “any rational trier

of fact could find the elements of the crime beyond a reasonable doubt,” and, in doing so, reviews

“the evidence in the light most favorable to the prosecution, . . . giving the government the benefit

of all inferences that could reasonably be drawn from the testimony.” United States v. M/G Transp.

Servs., Inc., 173 F.3d 584, 589 (6th Cir. 1999) (emphasis omitted) (citing Jackson v. Virginia, 443
U.S. 307, 319 (1979)). “A defendant claiming insufficiency of the evidence bears a very heavy

burden.” United States v. Vannerson, 786 F.2d 221, 225 (6th Cir. 1986) (internal quotation marks

and citation omitted). An appellate court will reverse the judgment only if, after viewing the record

as a whole, it determines that “the judgment is not supported by substantial and competent

evidence.” United States v. Blakeney, 942 F.2d 1001, 1010 (6th Cir. 1991).


       As grounds for his argument, Maclin asserts that the government presented “identical”

evidence with respect to the drug and firearm charges (namely, the testimony of Hartley and

Pilkington), and that the jury inexplicably convicted on the former but acquitted on the latter. He


                                                -3-
No. 09-5261
United States v. Maclin


concludes that the jury’s conviction is therefore logically inconsistent and, consequently,

constitutionally insufficient. Even if we accept Maclin’s argument, inconsistent verdicts are

generally not reviewable. United States v. Lawrence, 555 F.3d 254, 262 (6th Cir. 2009). In such

cases, this court defers to the jury, which “is as likely to have erred in acquitting [the defendant] of

the one [charge] as in convicting him of the other.” Id. at 261–62 (internal quotation marks and

citation omitted).


        For this court to reverse Maclin’s drug conviction, Maclin, rather than point to

inconsistencies in the verdict, must demonstrate that “no rational trier of fact could have found the

element of possession beyond a reasonable doubt.” United States v. Hunter, 558 F.3d 495, 503 (6th

Cir. 2009). In this case, however, the evidence against Maclin is particularly inculpating. Two

witnesses testified that he discussed drug deals on his cell phone prior to being “flagged down” by

what appeared to be a drug buyer. Two individuals testified that Maclin produced a bag of crack

cocaine from his person and placed it in his car. According to Hartley, Maclin admitted that the

drugs were his. Moreover, as evidence of his guilty conscience, Maclin actively eluded officers,

knowing that they had an outstanding warrant for his arrest. Considering this evidence in the light

most favorable to the government, and drawing all inferences in the government’s favor, we

determine that a rational trier of fact could find proof beyond a reasonable doubt to support the jury’s

guilty verdict.




                                                 -4-
No. 09-5261
United States v. Maclin


                                                  B.


       As alternate grounds for reversal, Maclin contends that his sentence is substantively

unreasonable. “A sentence may be considered substantively unreasonable when the district court

selects a sentence arbitrarily, bases the sentence on impermissible factors, fails to consider relevant

sentencing factors, or gives an unreasonable amount of weight to any pertinent factor.” United States

v. Conatser, 514 F.3d 508, 520 (6th Cir. 2008). This court reviews such claims “under a deferential

abuse-of-discretion standard.” United States v. Stephens, 549 F.3d 459, 464 (6th Cir. 2008) (internal

quotation marks and citation omitted).


       The only objection Maclin raises to his sentence is that the court “[sentenced] Mr. Maclin

to the high-end [sic] of the range while those that the district court felt were equally guilty received

no punishment.” In support of this argument, Maclin cites a statement from the sentencing colloquy,

where the court expressed doubt about Hartley’s and Pilkington’s involvement and stated that it

“d[id]n’t think that there [we]re any innocence [sic] in this case.” We do not examine the factual

accuracy of Maclin’s allegations. Instead, we note that Maclin fails to attack his sentence on any of

the grounds that this court recognizes. Indeed, nothing in the sentencing record suggests the court’s

arbitrariness or use of impermissible factors. In announcing Maclin’s sentence, the court addressed

both parties’ recommendations and explicitly weighed several § 3553(a) elements. The fact that it

did not punish Hartley or Pilkington—neither of whom faced federal charges—has no bearing on

the reasonableness of Maclin’s sentence.


                                                 -5-
No. 09-5261
United States v. Maclin


                                                III.


       For these reasons, we affirm the district court’s judgment as to both Maclin’s conviction and

his sentence.




                                               -6-